SEAN C. GALLAGHER, J., CONCURRING IN PART AND DISSENTING IN PART:
{¶51} I concur with the majority's decision to grant reconsideration on the first assigned error; however, I am not persuaded by the majority's effort to bolster their view that Shaw committed tampering with evidence. Thus, I respectfully dissent from the majority's view on the first assignment of error that there was sufficient evidence to establish for that offense. I concur with respect to the majority's conclusion on the remaining assignment of errors.
{¶52} As indicated in my original dissent, at most, Shaw committed falsification, *579an offense for which he was not charged. Under the majority's rationale, every defendant who does not immediately confess to the police and turn over all evidence of a crime has arguably tampered with evidence. This is an erroneous application of the tampering with evidence statute that stretches the inferences of what a criminal defendant does to an unreasonable extreme. I concur with regard to the other assignments of error.